                             UNITED STATES DISTRICT COURT


                                DISTRICT OF SOUTH DAKOTA


                                      SOUTHERN DIVISION



DONALD EAST,                                                   4:19-CV-04126-RAL


                        Plaintiff,

                                                              ORDER ON CERTAIN
        vs.                                                   PENDING MOTIONS


WARDEN ROBERT DOOLEY,WARDEN
BRENT FLUKE,PA BRAD ADAMS,PA
KARISSA ZIMMER,RN DAYNA
KLAWITTER,LPN BRITTANY HUBER,
CPL. AHRENS,CPU. BARTA,CO
MASTALIR,JANE DOES I AND 2 AND 3,
OTHER UNKNOWN PERSONS AND
ENTITIES,IN THEIR INDIVIDUAL AND
OFFICIAL CAPACITIES;

                        Defendants.




       Plaintiff Donald East is an inmate at Mike Durfee State Prison in Springfield, South

Dakota. East has litigated prior claims under 42 U.S.C. § 1983 concerning his allegedly

constitutionally deficient care wMle an inmate at Minnehaha County Jail and then Mike Durfee

State Prison. East v. Minnehaha County. 16-CV-4I22-RAL. In that prior case, this Court

appointed counsel for East and ultimately granted summaryjudgment for various defendants. That

case is on appeal to the Eighth Circuit.

       In this case. East's complaint under 42 U.S.C. § 1983 alleges that various individuals at

Mike Durfee State Prison violated his Eighth Amendment rights with respect to "the medical care

or lack thereof he received, fi-om August 4, 2017 to August 9, 2017, for extreme pain and



                                               1
Tubulointerstitial nephritis, May 26, 2018 to July 30, 2018, for staph/strep infection, and January

17, 2019 to present, for foot, back, hand/wrist injuries, including sexual abuse." Doc. 1 at If 18.

The "sexual abuse" alleged by East appears to stem from an incident where East was taken out of

the prison to see a private doctor, needed to use the toilet, was not uncuffed, could not pull his

pants up, and received only delayed assistance from any guard in doing so, which East describes

in more striking detail in his Complaint.

       There are a number of pending motions before this Court, including Defendant Brad

Adams' Motion to Dismiss, Doc. 19, and East's Motion for Summary Judgment on his claim

against Defendant Brad Adams,Doc. 26. This Court has those motions imder advisement and will

address them later.


       In response to East's Motion for Summary Judgment, Defendant Adams has filed a Motion

to Stay Deadline to Respond, Doc. 30, noting that East's motion becomes moot if this Court were

to grant Adams' Motion to Dismiss. East opposes Adams' motion. Doc. 31, but without question

a grant of Adams' Motion to Dismiss renders moot East's Motion for Summary Judgment on the

claim against Adams.

       East had filed a Motion for Appointment of Counsel with his Complaint, Doc. 3, which

this Court denied. Doc. 7, and denied anew East's request to reconsider. Docs. 11, 12. East has

filed another Motion to Appoint Counsel. Doc. 23. "A pro se litigant has no statutory or

constitutional right to have counsel appointed in a civil case." Stevens v. Redwing. 146 F.3d 538,

546 (8th Cir. 1998). In determining whether to appoint counsel to a pro se litigant, the court

considers the complexity ofthe case,the ability ofthe litigant to investigate the faets, the existence

of conflicting testimony, and the litigant's ability to present his claim. Id The facts of East's

claims are lengthy but not complex. East's Complaint and motion papers are well written, elear.
and cx)mprehensive. East has the benefit of a lengthy Opinion and Order from this Court in his

prior case, so he knows the applicable la^ and legal standards. This Court once again denies East's

motion to appoint counsel.

       East also has filed "Permission to Proceed into Discovery." Doc. 32. The non-Adams

Defendants, collectively the "State Defendants" have responded with a Motion for Protective

Order, Doc. 33, advising that they intend to file a motion to dismiss based on their qualified

immunity affirmative defense and asking for this Court to forestall discovery until the Court rules

on such a motion. Doc. 34. Indeed, the qualified immunity doctrine has as its "driving force""a

desire to ensure that 'insubstantial claims' against government officials [will] be resolved prior to

discovery." Pearson v. Callahan. 555 U.S. 223, 231 (2009)(quoting Anderson v. Creighton, 483

U.S. 635,640 n.2 (1987)). The State Defendants have not yet filed such a motion to dismiss, but

have filed a Motion to Exceed PageAVord Limitations, Doc. 38, contemplating a motion on the

qualified immunity grounds. For good cause, it is hereby

       ORDERED that Adams' Motion to Stay Deadline to Respond, Doc. 30, is granted and that

Adams' deadline to respond to East's Motion for Summary Judgment against him is enlarged to

28 days after this Court denies, ifit were to deny, Adams' Motion to Dismiss. It is further

       ORDERED that East's Motion to Appoint Counsel, Doc. 23, and motion to conduct

discovery at this time. Doc. 32, are denied. It is further

       ORDERED that the State Defendants' motions for protective order against discovery prior

to this Court ruling on qualified immunity. Doc. 33,and for leave to file briefexceeding page/word

limit,.Doc. 38, both are granted. It is finally
       ORDERED that the State Defendants forthwith file their motion regarding judgment on

the qualified immunity defense and that East's response to that motion may exceed the page/word

limit without the need for East to file a motion to so request.



       DATED this 3^** day ofFebruary, 2020.

                                              BY THE COURT:




                                              ROBERTO A. L
                                              CHIEF JUDGE
